                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “Fourth Motion for a

180 Day Extension of Time Within Which to Join/Substitute Parties,

Complete Discovery and Serve Process under Rule 4(m)” [Doc. 72],

Plaintiff’s Motion to Compel Discovery [Doc. 73], and Plaintiff’s “Motion for

Entry of Default as a Sanction Under Rules 37(d)” [Doc. 76].

     Pro se Plaintiff Matthew James Griffin’s Second Amended Complaint,

brought pursuant to 42 U.S.C. § 1983, survived initial review on November

14, 2019, against Defendants Hooks, Guice, Lassiter, Dye, Beaver, Couch,

Wallace, Clifton, Quinn, Caldwell, Clawson, and Doe Defendants #2 through

#40. [Doc. 16]. All Defendants except Defendant Caldwell and the Doe

Defendants have been served and have answered the Plaintiff’s Second

Amended Complaint. [Doc. 49; see Doc. 27]. On March 6, 2020, the Court



        Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 1 of 6
granted Plaintiff’s motion for an additional ninety (90) days from the original

service deadline of February 12, 2020, to serve Defendant Caldwell. [Doc.

52]. On March 25, 2020, the Court entered a PTOCMP, which set the

deadline to join or add parties as May 12, 2020; the deadline to complete

discovery as July 23, 2020; and the deadline to file dispositive motions as

August 22, 2020. [Doc. 53]. On June 8, 2020, on Plaintiff’s motion, the Court

allowed Plaintiff an additional sixty (60) days under Rule 4(m) of the Federal

Rules of Civil Procedure to serve process on the remaining unserved

Defendants, making the deadline to serve July 13, 2020. [Doc. 57]. The

Court also extended the scheduling order deadlines by sixty (60) days,

making the current discovery deadline September 23, 2020.                 [Id.].

Thereafter, the Court, on Plaintiff’s motion, extended the deadline to

substitute the true names of the Doe Defendants and to serve the newly

identified Defendants and Defendant Caldwell to August 27, 2020. [Doc. 66].

As grounds for that motion, Plaintiff stated that he had “served discovery

requests calculated to identify Unknown Doe Defendants and to locate

Defendants Caldwell [ ] on June 17th, 19th, 20th and 23rd, 2020, and

Defendants had not yet responded to those requests. [Id. at 4].

      Plaintiff now moves for 180 additional days within which to join or

substitute parties, to complete discovery, and to serve process under Rule


                                       2

        Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 2 of 6
4(m). [Doc. 72]. As grounds, Plaintiff states the following:

             Plaintiff propounded to Defendants five (5) discovery
             requests on 17Jun20, 19Jun20, 20Jun20, 20June20
             and 23Jun20 designed to identify and locate the Doe
             Defendants and obtain the full name and address of
             Defendant Caldwell. The purpose of locating and
             identifying Defendants is so they may be joined,
             substituted and served.         Defendants failed to
             respond to all five (5) discovery requests. On August
             10, 2020, Plaintiff sent five (5) Discovery meet and
             confer letters. See, Exhibits #1 through #5 attached
             hereto. Opposing counsel failed to respond to the
             Letters. Id. Counsels [sic] failure to respond has
             caused Plaintiff to be unable to comply with the
             scheduling deadlines in this case. See, doc. 57 and
             66 (establishing deadlines).

Doc. 72 at 4-5]. These discovery requests are directed at Defendants Hooks,

Dye, and Clawson. [See Docs. 72-1 to 72-5]. Apparently, these Defendants

have yet to respond to the subject discovery requests.

      Plaintiff also now moves to compel Defendants’ responses to these

requests [Doc. 73] and for entry of default against Defendants Hooks, Dye,

and Clawson as a sanction for their failure to respond to the requests [Doc.

76]. On September 23, 2020, the Court, on Defendant’s motion, extended

Defendants’ deadline to respond to Plaintiff’s motion to compel to September

29, 2020. Defendants, however, never responded to Plaintiff’s motion to

compel.




                                       3

          Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 3 of 6
      The Court will grant Plaintiff’s motion for more time in part. Plaintiff

shall have an additional 60 days within which to join or substitute parties and

to serve process under Rule 4(m) of the Federal Rules of Civil Procedure on

Defendant Caldwell and any newly identified Doe Defendants. Any other

relief sought in Plaintiff’s motion [Doc. 72] will be denied without prejudice.

If such Defendants are served within this deadline set by the Court, the

parties may have 60 days from service of the last such Defendant within

which to conduct discovery as to these newly served Defendants only. The

parties may seek further extension of the dispositive motions’ deadline if

necessary.

      The Court will also grant Plaintiff’s motion to compel insofar as

Defendants Hooks, Dye, and Clawson will be ordered to respond to Plaintiff’s

discovery requests [Doc. 73-6 at 2-8; Doc. 73-7 at 2-3; Doc. 73-8 at 2-4; 73-

9 at 2-4; Doc. 73-10 at 2-18] within 14 days of this Order. Any further relief

sought in Plaintiff’s motion to compel will be denied without prejudice.

      The Court will deny Plaintiff’s motion for entry of default as a sanction

for Defendants’ failure to respond to discovery. The Court will, however,

require counsel for Defendants to show cause for Defendants’ failure to

respond to Plaintiff’s discovery requests and for Defendants’ failure to

respond to Plaintiff’s motion to compel after seeking an extension of time to


                                       4

        Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 4 of 6
respond.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 72] is

GRANTED IN PART and DENIED IN PART in that Plaintiff shall have an

additional 60 days within which to join or substitute parties and to serve

process under Rule 4(m) of the Federal Rules of Civil Procedure on

Defendant Caldwell and any newly identified Doe Defendants. Any other

relief sought in Plaintiff’s motion [Doc. 72] is denied without prejudice.

      IT IS FURTHER ORDERED that Plaintiff’s motion to compel [Doc. 73]

is GRANTED IN PART and DENIED IN PART in that Defendants Hooks,

Dye, and Clawson shall respond to Plaintiff’s discovery requests as set forth

in this Order within 14 days of this Order. Any other relief sought in Plaintiff’s

motion to compel is denied without prejudice.

      IT IS FURTHER ORDERED that Plaintiff’s motion for entry of default

[Doc. 76] is DENIED.

      IT IS FURTHER ORDERED that counsel for Defendants Hooks, Dye,

and Clawson shall show cause within ten (10) days of this Order for these

Defendants’ failure to respond to the subject discovery requests and for

these Defendants’ failure to respond to Plaintiff’s motion to compel after

seeking an extension of time to respond.


                                        5

        Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 5 of 6
IT IS SO ORDERED.

                            Signed: October 13, 2020




                              6

 Case 3:19-cv-00135-MR Document 77 Filed 10/14/20 Page 6 of 6
